The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Newly submitted claims 36-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are drawn to an electronic component comprising the material in a coil.  This invention falls in classification H01F27/00 and H01F29/00.  The previous invention is drawn to a coated powder, which generally falls in classifications B22F1/02 and H01F1/24.  The two inventions require divergent search and consideration based on their differing classification and subject matter
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isamu in JP2010-232224.

Regarding claims 21, 25, 27, 29, and 34:  Isamu teaches the creation of magnetic powders (material) having a magnetic particulate as a core, a first coating layer surrounding the magnetic particle and a second coating layer surrounding the first coating layer (See Figure 1).  As can be seen in the figure, the first coating layer is in 

As the second material is chosen from a list of compositions and may additionally include phosphoric acids, the second material may necessarily be chosen to have a softening point lower than the first glass.  The list of suitable components taught by the prior art is such that each individual glass would have a particular softening point.  Use of a combination of glasses as a first and second layer would necessarily provide a set of materials that possessed the same property of having a softening point that was 20 degrees or more lower than the first glass.  Furthermore, the use of the same glass with the addition of phosphoric acid would provide for a glass material having the claimed lower softening point.  Isamu teaches a set of first and second glasses that overlap in scope with those glasses claimed and disclosed.  Isamu teaches that the first and second materials may be selected from phosphate, borosilicate, aluminosilicate, lead, borate, phosphate, sulfate and vanadate glasses.  The selection of the various glasses 

Regarding Claim 22-23 and 30-31:  The magnetic particles are 3-50 micrometers and the core is an Fe, Fe-Si alloy, or various other iron alloys (See Paragraph 14 and 24).

Regarding Claim 24 and 32: The materials of Isamu are of different composition and would necessarily have different specific resistance values as this property is compositionally dependent. 

Regarding Claim 26, 28, 33 and 35:  Isamu teaches that the first and second materials may be selected from phosphate, borosilicate, aluminosilicate, lead, borate, phosphate, sulfate and vanadate glasses.  The second coating layer may contain inorganic materials such as the various glass materials listed above in addition to orthophosphoric, phosphoric, pyrophoric, metaboric, or boric acid (See Paragraph 51 and Examples).  Thus Isamu teaches selection from an overlapping range of compositions and may include the clamed aluminosilicate glasses, borosilicate glasses, or phosphate glass.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping compositions to arrive at the invention as claimed.  Selection from the .  
Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. Applicant argues in terms of previously presented arguments in terms of the applicant’s process of making the claimed particles.  Although this process was patented in the parent application, there are multiple means for creating particles having two layers of glass as is taught in the prior art.  The applicant’s process necessitates the use of a glass with a lower softening temperature as an outer layer based on this process.  As there are plural methods of creating the claimed product, this property is not critical to the particle and is only critical in terms of applicant’s disclosed means for creating the particle.  Thus the result effective variable is only considered to be pertinent in terms of the process of making the particle by the disclosed method and does not lend novelty in terms of the particles themselves as they may be made by methods where this criticality is not present.  Applicant goes on to discuss the amendment to the claims setting forth that the means for providing the coating layer is from a liquid media, which applicant sets forth leaves a residue.  The prior art teaches that this media is typically water and the examples show that the coated particles are dried, which removes solvents.  This process would remove water and a pure water (or other solvent) would not leave residue absent convincing evidence to the contrary.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew E. Hoban/Primary Examiner, Art Unit 1734